EXHIBIT 99.2 CORRECTION NOTICE TO THE SHAREHOLDERS OF GENTOR RESOURCES, INC.: Reference is made to the Notice (the “Meeting Notice”) of Special Meeting of Shareholders (the “Shareholders’ Meeting”) of Gentor Resources, Inc. to be held on February 24, 2012, which accompanies this Correction Notice. The Meeting Notice indicates that the Shareholders’ Meeting will be held at the offices of Macleod Dixon LLP located at Toronto-Dominion Centre, TD Waterhouse Tower, Suite 2300, 79 Wellington Street West, Toronto, Ontario, Canada.Macleod Dixon LLP recently changed its name to Norton Rose Canada LLP, so the Meeting Notice should have indicated that the Shareholders’ Meeting will be held at the offices of Norton Rose Canada LLP rather than Macleod Dixon LLP.The said address of Toronto-Dominion Centre, TD Waterhouse Tower, Suite 2300, 79 Wellington Street West, Toronto, Ontario, Canada, is still correct. GENTOR RESOURCES, INC. 1 First Canadian Place, Suite 7070 100 King Street West Toronto, Ontario, M5X 1E3 Canada FORM OF PROXY SOLICITED BY THE BOARD OF DIRECTORS OF GENTOR RESOURCES, INC. FOR USE AT THE SPECIAL MEETING OF SHAREHOLDERS TO BE HELD ON FEBRUARY24, 2012 The undersigned shareholder(s) of GENTOR RESOURCES, INC. (the “Corporation”) hereby appoint(s) in respect of all of his or her shares of the Corporation, Donat K. Madilo, Chief Financial Officer of the Corporation, or failing him, Geoffrey G. Farr, Corporate Secretary of the Corporation, or in lieu of the foregoing as nominee of the undersigned, with power of substitution, to attend, act and vote for the undersigned at the special meeting (the “Meeting”) of shareholders of the Corporation to be held on February24, 2012, and any adjournment or adjournments thereof, and direct(s) the nominee to vote the shares of the undersigned in the manner indicated below: 1. TO VOTE FOR (), or AGAINST (), or ABSTAIN FROM () Proposal No. 1 approving the Reorganization, which includes approval of the Plan of Merger included in ExhibitA to the information circular/proxy statement of the Corporation dated January 25, 2012 (the“Circular”), in order to effectuate the Enabling Merger and the Continuance, all as described in the Circular. 2. TO VOTE FOR (), or AGAINST (), or ABSTAIN FROM () Proposal No. 2 approving the adjournment of the Meeting, if necessary or appropriate, as described in the Circular. THE BOARD OF DIRECTORS OF THE CORPORATION RECOMMENDS A VOTE FOR PROPOSAL NO. 1 AND PROPOSAL NO. 2. If any amendments or variations to matters identified in the Notice of the Meeting are proposed at the Meeting or if any other matters properly come before the Meeting, this proxy confers discretionary authority to vote on such amendments or variations or such other matters according to the best judgment of the person voting the proxy at the Meeting. Please sign your name exactly as it appears hereon. DATED theday of, 2012. Signature of Shareholder(s) Print Name (see notes on the back of this page) NOTES: The form of proxy must be dated and signed by the appointor or his or her attorney authorized in writing or, if the appointor is a body corporate, the form of proxy must be executed by an officer or attorney thereof duly authorized.If the proxy is not dated, it will be deemed to bear the date on which it was mailed.The proxy ceases to be valid one year from its date. Where a choice with respect to any matter to be acted upon at the Meeting has been specified in the form of proxy, the shares represented by the form of proxy will be voted in accordance with the specifications so made.The shares represented by the form of proxy will be voted in accordance with the instructions of the shareholder on any ballot that may be called for. A SHAREHOLDER HAS THE RIGHT TO APPOINT A PERSON (WHO NEED NOT BE A SHAREHOLDER) TO ATTEND AND ACT FOR HIM OR HER AND ON HIS OR HER BEHALF AT THE MEETING OTHER THAN THE PERSONS DESIGNATED IN THE FORM OF PROXY.SUCH RIGHT MAY BE EXERCISED BY STRIKING OUT THE NAMES OF THE PERSONS DESIGNATED IN THE FORM OF PROXY AND BY INSERTING IN THE BLANK SPACE PROVIDED FOR THAT PURPOSE THE NAME OF THE DESIRED PERSON OR BY COMPLETING ANOTHER FORM OF PROXY AND, IN EITHER CASE, DELIVERING THE COMPLETED AND EXECUTED PROXY TO THE CORPORATION C/O EQUITY FINANCIAL TRUST COMPANY, SUITE 400, , TORONTO, ONTARIO, M5H 4H1, CANADA, AT ANY TIME PRIOR TO 4:00 P.M. (TORONTO TIME) ON THE 23RD DAY OF FEBRUARY, 2012, OR TO THE CHAIRMAN OF THE MEETING ON THE DAY OF THE MEETING OR ANY ADJOURNMENT THEREOF PRIOR TO THE TIME FOR VOTING. IN THE ABSENCE OF INSTRUCTIONS TO THE CONTRARY, THE PERSONS NAMED IN THE PROXY WILL VOTE FOR EACH OF THE MATTERS IDENTIFIED IN THE PROXY. If your address as shown is incorrect, please give your correct address when returning the proxy. EXHIBIT D Annual Report on Form 10-K for the Year Ended December 31, 2010 [Previously filed with the Securities and Exchange Commission on Form 10-K on March 31, 2011] EXHIBIT E Quarterly Report on Form 10-Q for the Quarter Ended September 30, 2011 [Previously filed with the Securities and Exchange Commission on Form 10-K on November 15, 2011]
